 8:19-cv-00420-RGK-PRSE Doc # 27 Filed: 01/12/21 Page 1 of 2 - Page ID # 94




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EMMANUEL S. YANGA,

                    Plaintiff,                        8:19CV420

      vs.
                                                       ORDER
NEBRASKA                   DEPARTMENT
CORRECTIONAL                   SERVICES,
ROBERT MADSEN, Warden at State
Prison of Nebraska, in their individual and
official       capacities;       MICHELE
WILHELM, Warden at state prison of
Nebraska, in their individual and official
capacities; A. LARSON, staff agents at
state prison of Nebraska, in their
individual and official capacities; F.
HOWARD, staff agents at state prison of
Nebraska, in their individual and official
capacities; RATHJI, staff agents at state
prison of Nebraska, in their individual and
official capacities; DZULYNSKY, staff
agents at state prison of Nebraska, in their
individual and official capacities; P.
LARSON, staff agents at state prison of
Nebraska, in their individual and official
capacities; EASTMAN, correctional
officers at state prison of Nebraska, in
their individual and official capacities; M.
SPAINHOWER, correctional officers at
state prison of Nebraska, in their
individual and official capacities; PETER,
correctional officers at state prison of
Nebraska, in their individual and official
capacities; WESSEL, correctional officers
at state prison of Nebraska, in their
individual and official capacities;
SCHAFFER, correctional officers at state
  8:19-cv-00420-RGK-PRSE Doc # 27 Filed: 01/12/21 Page 2 of 2 - Page ID # 95




prison of Nebraska, in their individual and
official capacities; and PATIDA,
correctional officers at state prison of
Nebraska, in their individual and official
capacities;

                     Defendants.


       Plaintiff, now a non-prisoner, filed a Motion for Leave to Proceed in Forma
Pauperis. (Filing 25.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff
is financially eligible to proceed in forma pauperis.

     IT IS THEREFORE ORDERED that the Motion for Leave to Proceed in
Forma Pauperis (Filing 25) is granted.

      Dated this 12th day of January, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
